Citation Nr: 1550741	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  15-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Churg-Strauss syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.M.


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from June 1960 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In September 2015 a videoconference hearing was held before the undersigned at the RO.  A transcript of that hearing is associated with the Veterans Benefits Management System (VBMS).  During the hearing, the Veteran identified other relevant medical records.  The record was held open and such evidence was submitted by the Veteran in October 2015.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for his Churg-Strauss syndrome, in pertinent part, due to in-service exposure to chemicals, solvents, gasoline, and diesel as related to his duties as a truck driver.  To this point, service personnel records reflect the Veteran's primary occupational specialty was as a motor vehicle operator.

In response to his claim for service connection, the Veteran was afforded a VA examination in July 2012 in which the examiner stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  The examiner stated that he or she was unable to make the decision with certainty that the colds, rashes, and allergies the Veteran had in service were the same as the symptoms of Churg Strauss syndrome.  The examiner stated that the reason for this was that these were very common ailments of most of the service members; his allergies, skin rashes, and colds were not any different than any other service member.  The examiner also stated that specific serological tests were not done as it was never suspected. 

The Board finds that the July 2012 VA opinion is inadequate for adjudication purposes.  Namely, the examiner was asked to simply address whether the Veteran's rashes and colds that he was treated for in service were at least as likely as not early manifestations of his current Churg Strauss syndrome.  The Board finds that this requested opinion does not take into consideration the Veteran's contentions that his syndrome was caused by in-service exposure to chemicals, solvents, gasoline, and diesel.  As such, an addendum opinion is required on remand.

Moreover, in the September 2015 hearing, the Veteran asserted that he is receiving Social Security Administration (SSA) benefits for his Churg-Strauss syndrome.  The United States Court of Appeals for Veterans Claims has consistently held that where VA has notice that the veteran is receiving benefits from the SSA and that records from that Administration may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the medical documents relied upon by the SSA.  See Baker v. West, 11 Vet. App. 163 (1998).  

Finally, no VA treatment records for the period since November 2011 have been associated with Virtual VA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the electronic claims folder, pertaining to treatment or evaluation of his Churg-Strauss syndrome.

Then, the AOJ should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

2.  Obtain a copy of any pertinent VA medical records not already in the claims file, to specifically include from the time period since November 2011.  

3.  The AOJ should undertake appropriate development to obtain a copy of the decision awarding the Veteran SSA benefits and of the medical record upon which the award was based.

4.  After completing the above development, provide access to the claims file, to include a copy of this remand, to the July 2012 VA examiner for an addendum opinion.  If the examiner who drafted the July 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's Churg-Strauss syndrome was caused by or is etiologically related to any incident of active duty, to include exposure to chemicals, solvents, gasoline, and diesel and reported exposure to asbestos and a centipede bite.  The Veteran was a truck driver in service.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  Then, the AOJ should readjudicate the issue on appeal and if the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



